

STANDSTILL AND AMENDMENT AGREEMENT


This Standstill and Amendment Agreement (this “Agreement”) is made and entered
into as of March 11, 2020, by and among UNIT CORPORATION, a Delaware corporation
(“Unit”), UNIT DRILLING COMPANY, an Oklahoma corporation (“Unit Drilling”), UNIT
PETROLEUM COMPANY, an Oklahoma corporation (“Unit Petroleum”), and each of their
respective successors and permitted assigns, is each, individually, called a
“Borrower”, and, collectively, jointly and severally, the “Borrowers”), the
Lenders party to the Existing Credit Agreement (as defined below) (each,
individually a "Lender" and, collectively, the "Lenders") party hereto, and
BOKF, NA dba Bank of Oklahoma, as administrative agent for the Lenders (the
"Administrative Agent").


RECITALS:


A. The Borrowers, the signatory Lenders and the Administrative Agent signed a
Senior Credit Agreement dated as of September 13, 2011, as amended by the: First
Amendment and Consent to Senior Credit Agreement dated as of September 5, 2012;
Second Amendment and Consent to Senior Credit Agreement dated as of April 10,
2015; Third Amendment to Senior Credit Agreement dated as of April 8, 2016;
Fourth Amendment to Senior Credit Agreement dated as of April 2, 2018, and Fifth
Amendment to Senior Credit Agreement dated October 18, 2018 (and as the same has
been further amended, modified or supplemented prior to the date hereof,
collectively, the "Existing Credit Agreement"). Under the Existing Credit
Agreement, the Lenders severally established the Elected Commitments for the
benefit of the Borrowers, subject to the Aggregate Maximum Credit Amounts and
then-determined Borrowing Base.


B.Subject to the terms and conditions of this Agreement, the Administrative
Agent and the Lenders have agreed to temporarily standstill from exercising
certain rights and/or remedies under the Credit Agreement and other Loan
Documents, provided that Administrative Agent and the Lenders hereby expressly
reserve and preserve all of their respective rights and remedies (whether
pursuant to the Credit Agreement or any other Loan Document, the UCC, at law, in
equity or otherwise) with respect thereto and/or otherwise.


C.Each of the Credit Parties will receive substantial and valuable consideration
and economic benefits from the agreements being made by Administrative Agent and
the Lenders hereunder, upon the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by each of the Credit Parties, each of
the undersigned parties hereby agrees as follows:


ARTICLE I
Definitions


Section 1.1. Terms Defined in Credit Agreement. Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings assigned to them in
the Existing Credit Agreement.





--------------------------------------------------------------------------------



Section 1.2. Certain Definitions. The following capitalized terms (a) for the
purposes of this Agreement, shall have the following meanings and (b) are hereby
added to Section 1.1. of the Credit Agreement where alphabetically appropriate:


“Standstill Agreement” shall mean that certain Standstill and Amendment
Agreement dated March 11, 2020 among the Credit Parties, Administrative Agent
and the Lenders party thereto (as the same may be amended, modified, replaced,
amended and restated and supplemented form time to time).


"Standstill Effective Date" shall mean the date on which all of the conditions
precedent set forth in Article 5 of the Standstill Agreement shall have been
satisfied by the Credit Parties as determined by the Administrative Agent and
Required Lenders or waived by the Administrative Agent and the Required Lenders
in writing,.


"Standstill Period" shall mean the period commencing on the Standstill Effective
Date and continuing until the earlier of: (i) the receipt by any Credit Party
from the Administrative Agent of notice of the occurrence of any Termination
Event and (ii) 3:00 p.m. Central time on April 15, 2020.


"Termination Event" shall mean the occurrence of any one or more of the
following: (i) any representation or warranty made or deemed made by any Credit
Party in this Agreement shall be false, misleading or erroneous in any material
respect when made or deemed to have been made; (ii) any Credit Party shall fail
to perform, observe or comply with any covenant, agreement or term contained in
this Agreement or (iii) any (1) Default which is not cured within five (5)
Business Days or (2) Event of Default shall occur under the Existing Credit
Agreement or any of the other Loan Documents.


ARTICLE II
Nature and Standstill; Amendments to Existing Credit Agreement


Section 2.1. Standstill by Lenders. Subject to the terms, conditions and
limitations of this Agreement and during the Standstill Period, the
Administrative Agent and the Lenders hereby agree to temporarily standstill from
making any final determination in connection with the pending Scheduled
Redetermination of the Borrowing Base that was, pursuant to the Existing Credit
Agreement, otherwise scheduled to be made on or about April 1, 2020, and from
otherwise exercising their respective rights and remedies under the Existing
Credit Agreement and the other Loan Documents. Notwithstanding any of the
foregoing, the standstill granted by the Administrative Agent and the Lenders
pursuant to this Agreement shall not constitute and shall not be deemed to
constitute a waiver or release of (x) any Default, Event of Default, or
occurrence of any Material Adverse Event, or (y) any other fact, event or
occurrence under the Credit Agreement or any other Loan Document (whether now or
hereafter existing, and whether or not now or hereafter known by Administrative
Agent or any Lender to be existing). Administrative Agent and the Lenders hereby
expressly reserve and preserve all of their respective rights and remedies
(whether pursuant to the Credit Agreement or any other Loan Document, the UCC,
at law, in equity or otherwise) respecting any and/or all such Defaults, Events
of Default and/or other facts, events, occurrences and other matters, subject
only to the applicable terms and conditions of this Agreement.


2

--------------------------------------------------------------------------------



Section 2.2. No Assurances or Other Arrangements. No assurances or commitments
which are not expressly contained in this Agreement have been made by the
Administrative Agent or any Lender on any issue, matter or resolution with
respect to the Credit Agreement, the other Loan Documents, or otherwise. No
agreements or modifications which are not expressly contained herein shall be
binding or enforceable against the Administrative Agent and/or the Lenders
unless set out in a subsequent written amendment or modification to the Credit
Agreement, the other Loan Documents, or other agreement signed by the Borrowers
(and/or other applicable Credit Parties), Administrative Agent and the requisite
Lenders (or the Administrative Agent with the requisite consent of the Lenders,
in accordance with the Credit Agreement), and nothing contained in this
Agreement shall be construed as a binding commitment or impose any obligation on
the Administrative Agent or any Lender to agree to any such terms or potential
modifications, except for the Administrative Agent and the Lenders’ commitment
as and to the extent expressly provided for herein to standstill during the
Standstill Period, subject to the applicable terms, conditions and limitations
as set forth in this Agreement.


Section 2.3. Intent of Parties. The parties hereto confirm their intention
during the Standstill Period to discuss proposals for addressing various credit
matters, with a view to possibly entering into further modifications to the
Credit Agreement and other Loan Documents, but no assurances have been given to
the Credit Parties that such discussions will be successful and no commitments
(other than those commitments expressly contained in this Agreement) have been
made by the Administrative Agent and/or any Lender on any issue, matter or
resolution, whether with respect to the Credit Agreement, the other Loan
Documents, or otherwise. Each Credit Party understands and hereby acknowledges
that the terms of any potential modifications would be dependent, in part, upon
various facts and circumstances, including any factual matters and related
conditions that the Administrative Agent and the requisite Lenders may deem
necessary or desirable to require as conditions (whether precedent and/or
subsequent) to granting any such potential modifications. No modifications or
waivers shall be binding or enforceable unless set out in a subsequent written
amendment to the Credit Agreement, the other Loan Documents or other agreement
signed by the Borrowers (and/or other applicable Credit Parties), the
Administrative Agent and the Lenders (or the Administrative Agent with the
requisite consent of the Lenders, in accordance with the Credit Agreement), and
nothing contained in this Agreement shall be construed as a binding commitment
or impose any obligation on the Administrative Agent or any Lender to agree to
any such potential modifications or waivers.


Section 2.4. Amendments to Existing Credit Agreement. Effective as of the
Standstill Effective Date:


A.The following is hereby added as a new Section 5.26 to the Credit Agreement


“5.26 Accounts. The Accounts Schedule to this Agreement (in the form attached as
the Accounts Schedule to the Standstill Agreement) accurately sets forth, as of
the Standstill Effective Date, each bank account of the Credit Parties (whether
an operating account, a Deposit Account (as defined in Section 6.11(a)(v)), a
Securities Account (as defined in Section 6.11(a)(v)), a Commodity Account (as
defined in
3

--------------------------------------------------------------------------------



Section 6.11(a)(v)), or otherwise) maintained by such Credit Party (including
the respective account number) and the name of the respective financial
institution with which each such account is maintained. Without limitation of
the foregoing (i) on or before the Standstill Effective Date, and as a condition
precedent to the Standstill Agreement becoming effective in accordance with its
terms, the Credit Parties shall have moved all of the accounts that are required
by Section 6.11(a)(v) to be maintained with Administrative Agent over to the
Administrative Agent, and (ii) within thirty (30) days after the Standstill
Effective Date (or such later date as Administrative Agent may reasonably
agree), the Credit Parties shall have obtained and delivered to Administrative
Agent a Control Agreement from each applicable Permitted Third Party Bank (as
defined in Section 6.11(a)(v)) with respect to each of the accounts for which a
Control Agreement is required by Section 6.11(a)(v). From and after the
Standstill Effective Date, the Credit Parties shall, at all times, remain in
compliance with Section 6.11(a)(v).”


B.The following is hereby added as a new Section 6.11(a)(v) to the Credit
Agreement:


“(v) To facilitate the Credit Parties’ grant of a perfected first priority Lien
in favor of the Administrative Agent (for the ratable benefit of the Lenders) in
each of the accounts more particularly described herein (and in all monies and
properties held therein), on or before the Standstill Effective Date, and as a
condition precedent to the Standstill Agreement becoming effective in accordance
with its terms, and at all times thereafter, each of the Credit Parties shall
maintain the following accounts with the Administrative Agent: (i) all primary
operating, collection and deposit accounts (including, but not limited to, all
such Deposit Accounts (as defined below), Commodity Accounts (as defined below)
and Securities Accounts (as defined below)), regardless of the balances thereof;
and (ii) excepting only that certain credit card collateral account maintained
at BBVA Compass Bank and holding, at all times, not more than Five Hundred
Thousand and No/100THS Dollars ($500,000.00) in the aggregate, all other
accounts with a balance of at least Two Hundred and Fifty Thousand and NO/100THS
Dollars ($250,000.00) (including, but not limited to, all such Deposit Accounts,
Commodity Accounts and Securities Accounts). Except for those accounts more
particularly described within the immediately preceding sentence, from and after
the Standstill Effective Date, each other account (except for (1) payroll
accounts, (2) withholding tax, trust, and fiduciary accounts, and (3) employee
wage and benefits accounts, all of which the Credit Parties may maintain without
restriction) that is maintained by any Credit Party shall be maintained with
either the Administrative Agent, or with a Permitted Third Party Bank (as
defined below) subject to a Control Agreement (as defined below) in favor of the
Administrative Agent (for the ratable benefit of the Lenders). The Credit
Parties shall cause a fully signed Control Agreement with respect to each
4

--------------------------------------------------------------------------------



such existing account maintained with any Permitted Third Party Bank to be
delivered to Administrative Agent within thirty (30) days after the Standstill
Effective Date (or such later date as Administrative Agent may reasonably
agree), and the Credit Parties shall cause a fully signed Control Agreement with
respect to each newly created account maintained with any Permitted Third Party
Bank to be delivered to Administrative Agent prior to deposit of any funds in
any such new account. Notwithstanding anything to the contrary set forth herein,
if, after the use of commercially reasonable efforts, any Credit Party believes
that it will be unable to timely obtain and deliver to Administrative Agent any
required Control Agreement respecting any account maintained with any Permitted
Third Party Bank, then such Credit Party shall immediately (and, in all events,
prior to the required outside delivery date to Administrative Agent for each
such Control Agreement) close each such applicable account with the bank or
financial institution then-maintaining same and cause all of the amounts and/or
other properties (including, as applicable, securities) deposited in each such
account to be moved to an account that is either maintained by Administrative
Agent or maintained with a Permitted Third Party Bank that is already subject to
an existing Control Agreement in favor of the Administrative Agent (for the
ratable benefit of the Lenders).


For purposes of this Agreement, the following capitalized terms shall have the
following meanings: (i) “Permitted Third Party Bank” shall mean any bank or
other financial institution (including any Lender or its Affiliate, other than
Administrative Agent) with whom a Credit Party maintains an account for which a
Control Agreement has (whether now or hereafter) been executed and delivered in
favor of Administrative Agent; (ii) “Control Agreement” means a control
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, providing for, after the occurrence of any Event of Default, the
Administrative Agent’s exclusive control of a Deposit Account, Securities
Account or Commodity Account, as applicable, after notice, executed and
delivered by the applicable Credit Party and the applicable securities
intermediary (with respect to a Securities Account), bank or other financial
institution (with respect to a Deposit Account) or commodity intermediary (with
respect to a Commodity Account), in each case at which such relevant account is
maintained, together with all amendments, modifications, replacements,
reaffirmations and supplements thereto; (iii) “Deposit Account” has the meaning
assigned to such term in the applicable UCC; (iv) “Securities Account” has the
meaning assigned to such term in the applicable UCC; (v) “Commodity Account” has
the meaning assigned to such term in the applicable UCC; and (vi) “UCC” means
the Uniform Commercial Code as the same may be in force and effect from time to
time, including as hereafter modified or re-enacted, in the State of Delaware,
or in the State of Oklahoma, or in any one or more of any other jurisdictions in
which any of the Property or other Collateral securing the Obligations, or any
5

--------------------------------------------------------------------------------



portion of any of the foregoing, is now or hereafter situated, as applicable.”


C.The following is hereby added as a new Section 6.12 to the Credit Agreement:


“6.12 Letters in Lieu. On or before the Standstill Effective Date, and as a
condition precedent to the Standstill Agreement becoming effective in accordance
with its terms, the Borrowers shall, and shall cause each applicable Credit
Party, to execute and deliver counterparts (in such number as may be reasonably
requested by the Administrative Agent) of any Letters in Lieu (as defined below)
as may be required at such time by the Administrative Agent.


For purposes of this Section 6.12, the term “Letters in Lieu” shall mean,
collectively, those letters in lieu of transfer orders in form and substance
reasonably satisfactory to the Administrative Agent and executed by a Borrower
or any other Credit Party executing a Mortgage.”


D.The following is hereby added as a new Section 6.13 to the Credit Agreement:


“6.13 Further Assurances. Without limitation of anything set forth elsewhere in
this Agreement, Borrowers shall, and shall cause each other Credit Party, at
Borrowers’ sole expense, to promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of any Credit Party, as the case
may be, in the Loan Documents, including the Letters in Lieu, or to further
evidence and more fully describe the Collateral intended as security for the
Obligations, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the Obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be necessary or appropriate,
in the reasonable discretion of the Administrative Agent, in connection
therewith.”


E.The following is hereby added as new Section 6.14 to the Credit Agreement:


“6.14 Anti-Cash Hoarding. On (a) the last Business Day of each calendar week,
and (b) if a Default, Event of Default or Deficiency has occurred and is
continuing, on any Business Day (such day, whether pursuant to clause (a) or
(b), the “Excess Cash Test Day”), if the Consolidated Cash Balance exceeds
Fifteen Million and NO/100THS Dollars
6

--------------------------------------------------------------------------------



($15,000,000.00) (the amount of such excess being referred to as the “Excess
Cash”) at the end of such Excess Cash Test Day, then the Borrowers, on each such
Excess Cash Test Day, shall make a mandatory prepayment in respect of the
outstanding amount of the Loans in an amount equal to the amount of all such
Excess Cash. Without limitation of the foregoing, no such prepayment shall
result in the reduction of the Aggregate Elected Commitment Amounts in effect
hereunder at such time. Concurrently with the making of such prepayment the
Borrowers shall furnish to the Administrative Agent a report in reasonable
detail (in form and substance reasonably acceptable to Administrative Agent)
setting forth the computation of Excess Cash on such Excess Cash Test Day. For
purposes of this Agreement, the following capitalized terms shall have the
following meanings:


i.“Cash Equivalents” means: (a) marketable securities issued or fully guaranteed
or insured by the United States Government or any agency thereof and backed by
the full faith and credit of the United States having maturities of not more
than twelve (12) months from the date of acquisition; (b) certificates of
deposit, time deposits, or Eurodollar time deposits, having in each case a tenor
of not more than twelve (12) months from the date of acquisition issued by any
Lender or any U.S. commercial bank or any branch or agency of a non-U.S.
commercial bank licensed to conduct business in the U.S. having combined capital
and surplus of not less than Five Hundred Million and NO/100THS Dollars
($500,000,000.00) and having a rating of “A” or better by a nationally
recognized rating agency; (c) commercial paper of an issuer rated at least A-1
by S&P or P-1 by Moody’s at the time of acquisition, and in either case having a
tenor of not more than twelve (12) months; (d) repurchase obligations with a
term of not more than one-hundred eighty (180) days for underlying securities of
the types described in clauses (a) and (b) entered into with any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (b) above; and (e) deposits in money market funds and investments
investing exclusively in investments described in clauses (a), (b), (c), and (d)
above;


ii.“Consolidated Cash Balance” means, as of any date, the aggregate amount of
cash and Cash Equivalents of the Credit Parties as of such date (other than
Excluded Cash); and


iii.“Excluded Cash” means, as of any date (a) any cash set aside to pay
obligations incurred during the ordinary course of business of the Credit
Parties that either (i) are then due and owing to third parties, as permitted
under this Agreement, and for which the Credit Parties have issued checks or
have initiated wires or ACH transfers in order to pay such amounts or (ii) will
be paid
7

--------------------------------------------------------------------------------



within five (5) Business Days of such date, and (b) any cash contained in any
escrow accounts, payroll accounts, credit card collateral accounts, withholding
tax, trust, or fiduciary accounts, or employee wage and benefits accounts.”


F.Section 7.1 of the Existing Credit Agreement is hereby amended by adding the
following at the end thereof:


“Notwithstanding any of the foregoing, during the Standstill Period: (x) no
Restricted Payment (as defined below) shall be made by any Borrower, any
Subsidiary or any Guarantor, other than (A) such Restricted Payments that are
made under and in strict accordance with preceding clause (i) herein above
(relating to certain dividends and distributions made by Subsidiaries), and (B)
Restricted Payments permitted to be made during the Standstill Period as set
forth in any Approved TWCG Budget (which Approved TWCF Budget and permitted
Restricted Payments shall be subject to the reasonable prior written approval of
the Administrative Agent and, if applicable, the Required Lenders); and (y) no
Borrower, nor any Subsidiary nor any Guarantor shall, directly or indirectly,
pay any bonus, incentive, performance pay or similar payment or compensation to
or increase the compensation or other similar payments paid (other than
regularly scheduled increases in compensation made in the ordinary course of
business), directly or indirectly, to (A) any officer (at or above the level of
vice president), director, partner, member, manager, shareholder or other equity
holder of any Borrower, any Subsidiary or any Guarantor, or (B) any other direct
or indirect family member of any of the foregoing Persons, including, without
limitation, any direct or lineal descendent thereof, provided, (1) Borrowers
shall be permitted to pay the previously negotiated executive compensation
package to Larry Pinkston upon his March 31, 2020 departure as Chief Executive
Officer of Unit and (2) Borrowers shall be permitted to make payments with
respect to the items set forth in clause (y) above to the extent set forth in
any Approved TWCG Budget (which Approved TWCF Budget and permitted payments
shall be subject to the reasonable prior written approval of the Administrative
Agent and, if applicable, the Required Lenders).


For purposes of this Section 7.1, “Restricted Payments” shall mean,
collectively, any declaration, payment (whether of any dividend or otherwise),
distribution on, or the making of any payment on account of, or the setting
aside of any assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Equity Interest
of any Borrower, any Subsidiary or any Guarantor, whether now or hereafter
outstanding, or the making of any other dividend or distribution in respect of
any Equity Interest in any Borrower, any Subsidiary or any Guarantor or
otherwise, either directly or indirectly, whether in cash or property or in
obligations of any Borrower, any Subsidiary or any Guarantor, or the making or
offering to make any
8

--------------------------------------------------------------------------------



payment or prepayment of principal, premium (if any), interest, fees (including,
without limitation, fees to obtain any waiver or consent or any other fees) or
other charges on, or otherwise effect any repurchase, redemption, purchase,
exchange, retirement, defeasance, sinking fund or similar payment with respect
to any Permitted Senior Notes and/or Permitted Subordinated Notes. For the
avoidance of doubt, nothing contained herein shall prohibit the Borrowers, any
Subsidiary or any Guarantor from (i) making or offering to make any payment or
prepayment of principal, interest, fees or other charges on the Obligations and
with respect to scheduled payments required on other Indebtedness which is
expressly permitted to be outstanding and/or incurred under this Agreement in
the ordinary course of such Persons’ business (provided, during the Standstill
Period, in no event shall Borrowers be permitted to make any such payments or
prepayments with respect to any Permitted Senior Notes, any Permitted
Subordinated Notes and/or any redemption, refinancing, exchange, modification or
other event or transaction therewith howsoever classified) and (ii) during the
Standstill Period, making payments (but not prepayments) on the account of the
then due and payable fees and expenses of the advisors and legal professionals
of the Borrowers and the holders of the Permitted Subordinated Notes, in each
case that are payable by Borrowers in connection with Borrowers’ ongoing
negotiations with the holders of the Permitted Subordinated Notes and such
permitted payments shall not be deemed to constitute Restricted Payments for
purposes of the foregoing, subject to the applicable terms and conditions of the
Standstill Agreement.”


ARTICLE III
Covenants of Credit Parties During Standstill Period


Notwithstanding anything to the contrary set forth in the Existing Credit
Agreement or any other Loan Document, during the Standstill Period, the Credit
Parties covenant and agree with the Lenders as follows:


Section 3.1. Compliance with Credit Agreement. Each Credit Party will abide by
and comply with all covenants and agreements set forth in the Existing Credit
Agreement and the other Loan Documents, as amended and modified by this
Agreement. In the event of any express conflict between this Agreement and the
Existing Credit Agreement or any of the other Loan Documents, this Agreement
shall govern and be controlling. This Agreement shall be deemed to constitute:
(i) one of the Loan Documents; and (ii) an amendment and modification to the
Existing Credit Agreement. All references to the “Credit Agreement” appearing in
any of the Loan Documents shall hereafter be deemed references to the Existing
Credit Agreement, as amended, modified and supplemented by this Agreement, and
as the same may be further amended by the Administrative Agent and the Borrowers
(in accordance with the Credit Agreement).


Section 3.2. Thirteen Week Cash Flow (“TWCF”).


9

--------------------------------------------------------------------------------



A.On or before 3:00 p.m. Central time on March 17, 2020, the Borrowers shall
have furnished to the Administrative Agent a thirteen week cash flow budget, in
form and substance acceptable to the Administrative Agent and the Required
Lenders, together with such related information and/or materials as the
Administrative Agent may deem reasonably necessary or desirable in connection
therewith, all as certified by Unit’s chief financial officer as being true and
correct in all material respects (the “Approved TWCF Budget”).


B.No later than 12:00 p.m. on the first Wednesday following week 1 of the
Approved TWCF Budget, and on a weekly basis thereafter (each a “Test Date”), the
Borrowers shall deliver to the Administrative Agent a weekly variance report
(the “TWCF Variance Report”). The TWCF Variance Report shall measure
performance, on a cumulative basis for (i) all disbursements made in such prior
week against the amount budgeted therefor in the Approved TWCF Budget and (ii)
all disbursements made in the prior four weeks (or, if applicable, such shorter
number of weeks elapsed since the delivery of the initial Approved TWCF Budget)
against the amount budgeted therefor in the Approved TWCF Budget, and shall
include calculations that demonstrate that the Borrowers are in compliance with
the Permitted Variance (as defined below).


C.On each Test Date, the Borrowers shall demonstrate in each such TWCF Variance
Report that, in the period covered by such TWCF Variance Report, the aggregate
actual disbursements for the applicable time period, excluding (i) any
professional fees and (ii) any fluctuations in the amount (but not the quantum
of interest) of royalty payments, payments to working interest holders, or
similar payments or ad valorem or other taxes due on account of production of
oil and gas interests that are attributable to changes in commodity prices,
shall not exceed the sum of the aggregate amount budgeted therefor in the
Approved TWCF Budget for the applicable time period set forth in Section
3.2(B)(ii) above by more than ten percent (10%) of the budgeted amount (the
“Permitted Variance”) on a cumulative basis for all disbursements made during
the applicable time period. Certification of compliance with this Section 3.2
shall be provided on such Test Date, concurrently with delivery of each TWCF
Variance Report, and shall have been certified by Unit’s chief financial officer
as being true and correct in all material respects, and be in a form and
substance reasonably satisfactory to the Administrative Agent.


D.No later than 12:00 p.m. on the first Wednesday following week 1 of the
Approved TWCF Budget, and on a weekly basis thereafter (or at such other times
as the Borrowers may elect), the Borrowers may elect to propose an updated TWCF
budget (the “Proposed TWCF Budget”) to the Administrative Agent accompanied by a
certificate from Unit’s chief financial officer as being true and correct in all
material respects and consistent in form and substance in all material respects
to the Approved TWCF Budget. The Administrative Agent may approve such Proposed
TWCF Budget, which will then become the “Approved TWCF Budget” then in effect in
Administrative Agent’s sole and absolute discretion; provided that (i) if the
Administrative Agent does not provide notice of approval or disapproval of the
Proposed TWCF Budget within three (3) Business Days, Administrative Agent will
be deemed to have disapproved such Proposed TWCF Budget and (ii) if the Proposed
TWCF Budget is not approved by the Administrative Agent (or deemed disapproved),
the Approved TWCF Budget that was last approved by the Administrative Agent and,
if applicable, the Required Lenders shall continue to be in effect.


10

--------------------------------------------------------------------------------



E.For the avoidance of doubt, no TWCF Variance Report or Proposed TWCF Budget
shall require the Borrowers to “roll forward” any TWCF to have an end date later
than the end date of the initial Approved TWCF Budget.


Section 3.3. No Advances in Excess of Amounts Permitted Hereunder.
Notwithstanding anything to the contrary otherwise set forth elsewhere in the
Credit Agreement, from and after the Standstill Effective Date and until the
expiration of the Standstill Period (such period, the “Advance Reduction
Period”), the Credit Parties shall not submit any one or more draw requests for
any Advance(s) (and/or any other disbursement otherwise made in connection with
any Credit Extension, but excluding for the avoidance of doubt any issuance of a
Letter of Credit contained in an Approved TWCF Budget and otherwise permitted
under the Credit Agreement) other than for operating expenses and other general
corporate purposes incurred by Borrowers and their Subsidiaries in the ordinary
course of business (including, without limitation, for purposes of drilling,
exploration or other related activities and acquisitions of any property or
assets, as expressly provided in an Approved TWCF Budget, subject to any
Permitted Variance), provided, in no event during the Advance Reduction Period
shall: (x) any Advance be requested for the purpose of making any payment in
violation of Section 7.1 of the Credit Agreement (as amended hereby) or in
violation of any other provision of the Credit Agreement; (y) any Advance be
requested which exceeds One Million Five Hundred Thousand Dollars and No/100THS
Dollars ($1,500,000) on an individual basis (unless otherwise expressly approved
in an Approved TWCF Budget) and (z) the aggregate amount of all Advances that
Borrowers may request during such Advance Reduction Period exceed the aggregate
sum of (i) Fifteen Million and No/100THS Dollars ($15,000,000.00), plus (ii) any
additional sum approved by the Administrative Agent and, if applicable, the
Required Lenders in the final Approved TWCF Budget (calculated, with respect to
this clause (z), net of any repayments or prepayments of the principal amount of
any Loans made on or after the Standstill Effective Date). Lenders shall have no
obligation to make any Advances to Borrower during the Advance Reduction Period
in excess of the aggregate amount permitted by this Section 3.3, or for any
purpose other than those that are expressly permitted in accordance with this
Section 3.3, and all such Advances shall be subject to Borrowers’ satisfaction
of the conditions set forth in Section 4.2 of, and otherwise under, the Credit
Agreement.


Section 3.4. Weekly Status Updates. The Borrowers shall, and shall cause their
financial advisors to, provide weekly status updates to the Administrative Agent
and its financial advisors regarding the note holders and the unsecured notes
and any discussions and/or agreements therewith, the Borrowers’ financial
condition, operations and prospects whether via in-person meetings or telephone
calls, and Borrowers shall deliver (or cause to be delivered) such information,
documents and/or materials relating to the foregoing or otherwise as the
Administrative Agent and its financial advisor may reasonably request from time
to time.


ARTICLE IV
Representations and Warranties


To induce the Administrative Agent and the Lenders to enter into this Agreement,
each Credit Party hereby represents and warrants to the Administrative Agent and
the Lenders that: (i) this Agreement has been duly authorized, executed and
delivered by such Credit Party in accordance with its applicable organizational
documents, and constitutes its valid, legal and
11

--------------------------------------------------------------------------------



binding obligation, enforceable against it in accordance with the terms hereof
and thereof, respectively (subject only to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other Debtor Relief Laws
(as defined below) relating to or affecting creditors’ rights generally and
general principles of equity); (ii) no Event of Default or Default has occurred
and is continuing under the Credit Agreement or any other Loan Document; (iii)
the representations and warranties set forth in the Credit Agreement and in each
other Loan Document are true and correct in all material respects on and as of
the Standstill Effective Date as if made on and as of the Standstill Effective
Date (except for any such representation and warranty which expressly relates to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects as of such earlier
date), subject to any materiality qualifiers contained therein; (iv) each Credit
Party as of the Standstill Effective Date, has neither opened nor maintains any
accounts, including, without limitation, any Deposit Accounts, Securities
Accounts or Commodity Accounts other than those listed in the Accounts Schedule
attached hereto, and upon the taking of actions required in Section 5.3 hereof,
with respect to each such required account, including, without limitation, each
such required Control Agreement, as applicable, the Administrative Agent (for
the ratable benefit of the Lenders) will have a valid, enforceable and perfected
first priority Lien and security interest in all such accounts, if required,
including, without limitation, all such Deposit Accounts, Securities Accounts
and Commodity Accounts, if required; and (v) other than the Obligations owing as
of the Standstill Effective Date, no Credit Party owes any other Indebtedness to
any other Person, except to the extent otherwise permitted by the Existing
Credit Agreement. For purposes of this Agreement and the Credit Agreement, the
capitalized term "Debtor Relief Laws" means, collectively, the bankruptcy code
of the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.


ARTICLE V
Conditions Precedent


The (a) amendments contained in Section 2.4 of this Agreement will become
effective and (b) Standstill Period shall commence, in each case on the date
each of the following conditions precedent shall have been duly fulfilled by the
Credit Parties (unless waived by the Administrative Agent in writing in
accordance with the Credit Agreement):


Section 5.1. Execution and Delivery of Agreement. Each Credit Party and the
Required Lenders shall have executed and delivered its signed counterpart to
this Agreement to the Administrative Agent.


Section 5.2. Certificate of Officer. The Administrative Agent shall have
received a certificate of an authorized officer of Unit, dated as of the
Standstill Effective Date, stating that, to the best of such authorized
officer’s knowledge, after due investigation, all representations and warranties
of the Credit Parties contained in the Credit Agreement, the other Loan
Documents and this Agreement are true and correct in all material respects as of
the Standstill Effective Date (except for any such representation and warranty
that expressly relates to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all
12

--------------------------------------------------------------------------------



material respects as of such earlier date), and that no Default or Event of
Default exists as of the Standstill Effective Date.


Section 5.3. Accounts and Letters in Lieu. The Credit Parties shall have duly
satisfied their obligations respecting: (i) all accounts (as set forth on the
Accounts Schedule attached hereto), including as required in accordance with
Section 6.11(a)(v) of the Credit Agreement (as set forth in this Agreement)
other than those obligations of Credit Parties which are to be performed after
the Standstill Effective Date as provided in Section 6.11(a)(v) of the Credit
Agreement (as set forth in this Agreement); and (ii) all Letters in Lieu, as
required in accordance with Section 6.12 of the Credit Agreement (as set forth
in this Agreement).


Section 5.4. Legal Matters. All legal matters incident to this Agreement shall
be satisfactory to the Administrative Agent and its legal counsel.


Section 5.5. Payment of Standstill Fee. In consideration for the agreements of
the Administrative Agent and the Lenders signatory hereto as set forth herein,
the receipt and sufficiency of which are hereby acknowledged by each Credit
Party, on or before the Standstill Effective Date, the Borrowers shall have made
a one-time, lump-sum payment to the Administrative Agent (for the ratable
benefit of the Lenders signatory hereto) of a standstill fee in the amount of
Thirty-Five Thousand and NO/100THS Dollars ($35,000.00), which fee shall be
fully earned by the requisite Lenders on such payment date and shall be
non-refundable to Borrowers under any circumstances.


Section 5.6. Payment of Outstanding Expenses. On or before the Standstill
Effective Date, the Credit Parties shall have provided to the Administrative
Agent evidence that the Credit Parties have paid, in cash and in full, all
outstanding amounts theretofore invoiced by, and thereby due and owing to,
Western Land Services, for its title review services rendered prior to the
Standstill Effective Date.


Section 5.7. Payment of Fees/Costs. On or before the Standstill Effective Date,
the Credit Parties shall have reimbursed the Administrative Agent and the
Lenders for all reasonable costs and expenses, including attorneys’ fees in
accordance with Section 12.6.1. of the Existing Credit Agreement.


ARTICLE VI
Ratifications and Remedies


Section 6.1. Ratification of Loan Documents/Collateral. Each Credit Party hereby
acknowledges, ratifies, and reaffirms and agrees that the Notes, each Security
Instrument, and each of the other Loan Documents, as well as the first priority
(subject to Permitted Encumbrances), perfected Liens and security interests
created pursuant thereto in the Collateral (as defined below), are and shall
remain in full force and effect and binding on each Credit Party that is party
thereto, and each Loan Document is enforceable in accordance with its respective
terms and applicable law. Each Credit Party hereby acknowledges, ratifies, and
reaffirms all of the terms and provisions of the Loan Documents, except as
modified herein, which are incorporated by reference as of the Standstill
Effective Date as if set forth herein including, without limitation, all
promises, agreements, warranties, representations, covenants, releases, and
13

--------------------------------------------------------------------------------



indemnifications contained therein. For purposes hereof, the capitalized term
“Collateral” means, collectively, all Property that is encumbered by a Security
Instrument or otherwise subject to a Lien in favor of the Administrative Agent
(for the ratable benefit of the Lenders) to secure the Obligations.


Section 6.2. Status Upon Expiration of Standstill Period. Upon the expiration of
the Standstill Period: (i) the Administrative Agent and the Lenders’ agreement
hereunder to standstill as and to the extent expressly set forth in this
Agreement shall terminate automatically without further act or action by the
Administrative Agent, any Lender, or any other Person and (ii) the
Administrative Agent (on behalf of the Lenders) shall be entitled to exercise
any and all rights and remedies available under the Loan Documents (including
this Agreement) or the UCC, at law, in equity, or otherwise including, without
limitation, determining the Scheduled Redetermination of the Borrowing Base that
was, pursuant to the Existing Credit Agreement, otherwise scheduled to be made
on or about April 1, 2020.


Section 6.3. Inspection of Books and Records. Each Credit Party hereby agrees to
allow any agent or representative of Administrative Agent to visit and inspect
the Credit Parties’ respective Properties and operations, but exclusive of
records subject in good faith to attorney work product or privileged
communications rules and standards, to examine their respective books of record
and accounts, and to discuss their respective affairs, finances and accounts
with their respective officers, employees, representatives and agents, all at
such reasonable times after prior written notice to any Credit Party and as
often as the Administrative Agent may reasonably request.


Section 6.4. General Release. IN CONSIDERATION OF, INTER ALIA, THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ AGREEMENTS AND CONSIDERATION AS SET
FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ADMINISTRATIVE AGENT’S
AND THE LENDERS’ AGREEMENTS TO MODIFY THE CREDIT AGREEMENT AS DESCRIBED HEREIN,
EACH CREDIT PARTY HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND
WITHOUT RESERVE, RELEASES AND FOREVER DISCHARGES EACH OF THE ADMINISTRATIVE
AGENT, THE LENDERS, CO-SYNDICATION AGENTS, LC ISSUER, AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS,
ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND
INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS,
DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR
HEREAFTER ASSERTED (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR
ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED
PARTIES, IN EACH CASE, ON OR PRIOR TO THE STANDSTILL EFFECTIVE DATE, AND
14

--------------------------------------------------------------------------------



ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO
ANY OF THIS AGREEMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE BORROWERS, BY EXECUTION HEREOF, ON BEHALF OF THEMSELVES AND ON
BEHALF OF EACH OTHER CREDIT PARTY, EACH HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 6.4 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION
FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE
RELEASED MATTERS. THE PROVISIONS OF THIS SECTION 6.4 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE LOAN DOCUMENTS.
ARTICLE VII
Miscellaneous


Section 7.1. No Course of Conduct. No failure or delay on the part of the
Administrative Agent or any Lender in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement or any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.


Section 7.2. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document shall survive the
execution and delivery of this Agreement. No investigation by the Administrative
Agent or any Lender shall affect the representations and warranties or the right
of the Administrative Agent and the Lenders to rely upon them.


Section 7.3. Review and Construction of Documents. Each Credit Party hereby
acknowledges, represents and warrants to the Administrative Agent and the
Lenders that such Credit Party has: (a) had the opportunity to consult with
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with its legal counsel; (b) reviewed this Agreement and fully
understands the effects thereof and all terms and provisions contained herein,
and (c) executed this Agreement of its own free will and volition and without
duress or coercion. The recitals contained in this Agreement shall be construed
to be part of the operative terms and provisions of this Agreement.


Section 7.4. ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT REPRESENTS THE FINAL,
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO REGARDING THE SUBJECT MATTER SET
FORTH HEREIN, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions of this Agreement may be amended or waived only by an instrument in
writing signed by the parties hereto (or some of them), in accordance with the
Credit Agreement. The
15

--------------------------------------------------------------------------------



Credit Agreement and the other Loan Documents, as modified by this Agreement,
continue to evidence the agreement of the parties with respect to the subject
matter thereof.


Section 7.5. Notices. All notices, requests, demands and other communications
under this Agreement shall be given in accordance with the provisions of the
Credit Agreement.


Section 7.6. Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto, and their respective heirs,
legal representatives, successors and permitted assigns, provided that the
Credit Parties may not assign any rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the Required
Lenders. No Person, other than the parties hereto, the Released Parties and the
foregoing Persons’ respective heirs, legal representatives, successors and
permitted assigns, shall be entitled to any of the benefits conferred by this
Agreement.


Section 7.7. Reaffirmation. Each Credit Party hereby acknowledges that it
expects to receive substantial direct and indirect benefits as a result of this
Agreement and the transactions contemplated hereby. Each Credit Party hereby
consents to this Agreement and the transactions contemplated hereby, and hereby
confirms its respective guarantees, pledges and grants of security interests, as
applicable, under each of the Loan Documents (after giving effect to this
Agreement) to which it is party, and agrees that, notwithstanding the
effectiveness of this Agreement and the transactions contemplated hereby, such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall accrue to the benefit of the Administrative
Agent (for the ratable benefit of the Lenders). Each Credit Party hereby
reaffirms its obligations under each provision of each Loan Document to which it
is party, as amended hereby.


Section 7.8. Arm's-Length/Good Faith. This Agreement has been negotiated at
arm's-length and in good faith by the parties hereto.


Section 7.9. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE
STATE OF OKLAHOMA AND SHALL BE PERFORMABLE IN TULSA COUNTY, OKLAHOMA. The
provisions of Article 17 of the Existing Credit Agreement shall apply to this
Agreement, mutatis mutandis.


Section 7.10. Interpretation; Application. The rules of construction and the
other provisions as set forth in the Existing Credit Agreement (except to the
extent otherwise expressly modified hereby) shall apply to this Agreement,
mutatis mutandis.


Section 7.11. Severability. The unenforceability or invalidity of any provision
of this Agreement shall not affect the enforceability or validity of any other
provisions herein, and the invalidity or unenforceability of any provision
herein as to any Person or circumstance shall not affect the enforceability or
validity of such provision as it may apply to any other Persons or circumstance.


Section 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other
16

--------------------------------------------------------------------------------



Loan Documents, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
digital or electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement for all intents and purposes.
[Remainder of page intentionally left blank]



17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:


UNIT CORPORATION, a Delaware corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, UNIT DRILLING COMPANY, an Oklahoma corporation,


By:_________________________________
[______________], as President of each of UNIT CORPORATION, UNIT PETROLEUM
COMPANY, and UNIT DRILLING COMPANY


8200 South Unit Drive
Tulsa, Oklahoma 74132-5300
Attention: _______________
Telephone: (918) ______________
Facsimile: (918) 493-7711










Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



BOKF, NA dba Bank of Oklahoma, as LC Issuer, as Administrative Agent, and as a
Lender


By:__________________________________
Matt Chase
Senior Vice President





101 East Second Street
Bank of Oklahoma Tower - 8th floor/Energy Department
One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 588-6641
Facsimile: (918) 588-6880






Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



BBVA COMPASS BANK, a Lender


By:_______________________________
Kathleen J. Bowen
Managing Director








2200 Post Oak Blvd.
17th Floor
Houston, Texas 77056
Telephone: (713) 968-8273


Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., a Lender


By:________________________________
Bryan Heller
Director






One Bryant Park, NY1-100-18-07
New York, New York 10036
Telephone: (646) 855-1833




Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



BMO HARRIS FINANCING, INC., a Lender


By:_________________________________
Kevin Utsey
Director






BMO Capital Markets/Houston Agency
700 Louisiana Street, Suite 2100
Houston, Texas 77002
Telephone: (713) 546-9720
Facsimile: (713) 223-4007






Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



COMERICA BANK, a Lender






By:_____________________________
Jeff LaBauve
Vice President





1717 Main Street
Dallas, Texas 75201
Telephone: (214) 462-4418






Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, a Lender




By:_____________________________
Trudy W. Nelson
Authorized Signatory


By:_____________________________
Scott Danvers
Authorized Signatory






1001 Fannin Street, Suite 4450
Houston, Texas 77002
Telephone: (713) 210-4108
Facsimile: (713) 210-4129










Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



TORONTO-DOMINION BANK, NEW YORK BRANCH, a Lender


By:_____________________________
Name:
Title:




Toronto-Dominion Bank, New York Branch
31 West 52nd Street, 21st Floor
New York, NY 10019-6101
Telephone: (416) 983-5700
Facsimile: (416) 983-000








Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



BRANCH BANKING & TRUST, a Lender


By:_________________________________
Parul June
Senior Vice President




200 West 2nd Street
Winston Salem, NC 27101
Telephone: (713) 797-2142
Facsimile: (888) 707-4162












Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



ARVEST BANK, a Lender




By:_________________________________
Matt Condry
Vice President




502 S. Main Street
Tulsa, Oklahoma 74103
Telephone: (918) 382-2604
Facsimile: (918) 631-1003










Signature Page to Standstill Agreement

--------------------------------------------------------------------------------



IBERIABANK, a Lender


By:_________________________________
Moni Collins
Senior Vice President




11 East Greenway Plaza, Suite 2700
Houston, TX 77046
Telephone: (713) 624-7735
Facsimile: (713) 965-0276


Signature Page to Standstill Agreement

--------------------------------------------------------------------------------






ACCOUNTS SCHEDULE

